Exhibit 10.1

 

AMENDMENT NO. 1

to

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”)  is made as of
January 30, 2012, by and among WINMARK CORPORATION, WIRTH BUSINESS CREDIT, INC.,
WINMARK CAPITAL CORPORATION and GROW BIZ GAMES, INC. (each of the foregoing are
referred to herein individually as a “Loan Party” and collectively as the “Loan
Parties”), THE PRIVATEBANK AND TRUST COMPANY (the “Administrative Agent” and a
“Lender”), and BMO HARRIS BANK N.A. (formerly known as HARRIS N.A.) (also a
“Lender”).

 

RECITALS:

 

A.                                    The Loan Parties, the Administrative Agent
and the Lenders are parties to that certain Credit Agreement, dated as of
July 13, 2010 (the “Credit Agreement”).

 

B.                                    Winmark Corporation (the “Company”) has
informed the Administrative Agent and the Lenders that the Company desires to
declare and pay a special dividend to its shareholders in an amount equal to
$5.00 per share of common stock (which dividend amount will be paid partially
from the proceeds of a revolving loan under the Credit Agreement, and partially
from cash on hand) (the “Special Dividend”).

 

C.                                    The Company has requested that the
Administrative Agent and the Lenders consent to the Special Dividend, and the
Administrative Agent and the Lenders are willing to so consent, as provided
herein.

 

D.                                    The Loan Parties, the Administrative Agent
and the Lenders desire to amend the Credit Agreement, as provided herein.

 

AGREEMENTS:

 

IN CONSIDERATION of the premises and mutual covenants herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.                                      Definitions.  Capitalized terms not
otherwise defined in this Amendment have the same meanings as set forth in the
Credit Agreement.

 

2.                                      Consent to Special Dividend.  Pursuant
to Section 11.4 of the Credit Agreement, the Agent and the Lenders hereby
consent to the declaration and payment of the Special Dividend, provided that at
the time of such dividend payment no Unmatured Event of Default or Event of
Default then exists or could result therefrom (after taking into account the
effect of this Amendment).

 

--------------------------------------------------------------------------------


 

3.                                      Amendment of Section 11.15 . 
Section 11.15 of the Credit Agreement is hereby amended by adding a new sentence
to the end of such Section, such new sentence to read as follows:

 

Notwithstanding the foregoing, the parties acknowledge and agree that effect of
the Special Dividend (as such term is defined in the Amendment No. 1 to Credit
Agreement, dated January 30, 2012 among the parties) (the “Special Dividend”)
shall be excluded in the foregoing covenant calculation.

 

4.                                      Amendment of Section 11.16 . 
Section 11.16 of the Credit Agreement is hereby amended by adding a new sentence
to the end of such Section, such new sentence to read as follows:

 

Notwithstanding the foregoing, the parties acknowledge and agree that effect of
the Special Dividend (as defined in Section 11.15) shall be excluded in the
foregoing covenant calculation.

 

5.                                      Conditions to Effectiveness.  The
effectiveness of this Amendment is subject to the satisfaction of the following
conditions precedent:

 

(a)                                 The Agent shall have received a counterpart
signature page to this Amendment, duly executed by the Loan Parties and the
Lenders.

 

(b)                                 The Agent shall have received an amendment
fee in the aggregate amount of $62,500 (for the ratable benefit of the Lenders),
which shall be non-refundable.

 

6.                                      Representations and Warranties.  To
induce the Administrative Agent and the Lenders to enter into this Amendment,
the Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and the Lenders as follows:

 

(a)                                 The execution, delivery and performance by
the Loan Parties of this Amendment and any other documents required to be
executed and/or delivered by the Loan Parties by the terms of this Amendment
have been duly authorized by all necessary corporate action, do not require any
approval or consent of, or any registration, qualification or filing with, any
government agency or authority or any approval or consent of any other person,
do not and will not conflict with, result in any violation of or constitute any
default under, any provision of the Loan Parties’ organizational documents, any
agreement binding on or applicable to the Loan Parties or any of their property,
or any law or governmental regulation or court decree or order, binding upon or
applicable to the Loan Parties or of any of their property and will not result
in the creation or imposition of any Lien in or on any of their property
pursuant to the provisions of any agreement applicable to the Loan Parties or
any of their property, other than Liens in favor of the Administrative Agent.

 

(b)                                 After giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement are true and
correct as of the date hereof as though

 

--------------------------------------------------------------------------------


 

made on the date hereof except to the extent that such representations and
warranties relate solely to an earlier date.

 

(c)                                  There does not exist any Unmatured Event of
Default or Event of Default.

 

7.                                      No Waiver.  This Amendment is not
intended to operate as, and shall not be construed as, a waiver of any Unmatured
Event of Default or Event of Default whether known to the Administrative Agent
and/or the Lenders, or unknown, as to which all rights and remedies of the
Administrative Agent and the Lenders shall remain reserved.

 

8.                                      Binding Nature of Loan Documents.  Each
Loan Party acknowledges and agrees that the terms, conditions and provisions of
the Credit Agreement and of each Loan Document are fully binding and enforceable
agreements, and are not subject to any defense, counterclaim, set off or other
claim of any kind or nature.  Each Loan Party hereby reaffirms and restates its
duties, obligations and liability under the Credit Agreement, as amended hereby,
and each other Loan Document.

 

9.                                      Reference to the Loan Documents.  From
and after the date of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference to the “Credit Agreement”
or “Agreement”, “thereunder”, “thereof”, “therein” or words of like import
referring to the Credit Agreement in any other Loan Document, shall mean and be
a reference to the Credit Agreement as amended hereby.

 

10.                               Release.  Each Loan Party hereby releases,
acquits, and forever discharges each of the Administrative Agent and the Lenders
and each and every past and present subsidiary, affiliate, stockholder, officer,
director, agent, servant, employee, representative, and attorney of any of them
from any and all claims, causes of action, suits, debts, liens, obligations,
liabilities, demands, losses, costs and expenses (including attorneys’ fees) of
any kind, character, or nature whatsoever, known or unknown, fixed or
contingent, which any Loan Party may have or claim to have now or which may
hereafter arise out of or be connected with any act of commission or omission of
the Administrative Agent and/or the Lenders existing or occurring prior to the
date of this Amendment or any instrument executed prior to the date of this
Amendment including, without limitation, any claims, liabilities or obligations
arising with respect to the indebtedness evidenced by any Loan Document.  The
provisions of this Section shall survive payment of all Obligations and shall be
binding upon the Loan Parties and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns.

 

11.                               Estoppel.  Each Loan Party represents and
warrants that there are no known claims, causes of action, suits, debts, liens,
obligations, liabilities, demands, losses, costs and expenses (including
attorneys’ fees) of any kind, character or nature whatsoever, fixed or
contingent, which any Loan Party may have or claim to have against the
Administrative Agent and/or the Lenders, which might arise out of or be
connected with any act of commission or omission of the Administrative Agent
and/or the Lenders existing or occurring on or prior to the date of this
Amendment, including, without limitation, any claims, liabilities or obligations
arising with respect to the indebtedness evidenced by any Loan Document.

 

--------------------------------------------------------------------------------


 

12.                               Expenses.  Without in any way limiting the
generality of Section 16.5 of the Credit Agreement, the Loan Parties, jointly
and severally, hereby agree to pay to the Administrative Agent all of the
Administrative Agent’s reasonable legal fees and expenses incurred in connection
with this Amendment, the Credit Agreement and/or any other Loan Document, which
amount shall be due and payable upon execution of this Amendment.

 

13.                               Captions.  The captions or headings herein are
for convenience only and in no way define, limit or describe the scope or intent
of any provision of this Amendment.

 

14.                               Counterparts.  This Amendment may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument.  Any executed
counterpart of this Amendment delivered by facsimile or other electronic
transmission to a party hereto shall constitute an original counterpart of this
Amendment.

 

15.                               No Other Modification.  Except as expressly
amended by the terms of this Amendment, all other terms of the Credit Agreement
shall remain unchanged and in full force and effect.

 

[The signature pages follow.]

 

--------------------------------------------------------------------------------


 

THE PARTIES HAVE EXECUTED this Amendment No. 1 to Credit Agreement in the manner
appropriate to each as of the date and year first above written.

 

LOAN PARTIES:

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

President

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Treasurer

 

 

 

 

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

GROW BIZ GAMES, INC.

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Treasurer

(Signatures continue on next page.)

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

AND A LENDER:

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

By:

/s/ John Falb

 

Name:

John Falb

 

Title:

Managing Director

 

 

 

 

A LENDER:

BMO HARRIS BANK N.A. (f/k/a Harris N.A.)

 

 

 

 

 

By:

/s/ Andrew K. Peterson

 

Name:

Andrew K. Peterson

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------